Exhibit 26(h)(xiii) Amendment No. 4 dated 10-1-2007 to Participation Agreement among Variable Insurance Products’ Funds, Fidelity Distributors Corporation and Peoples Benefit Life Insurance Company dated 12-1-2000 FOURTH AMENDMENT TO PARTICIPATION AGREEMENT Peoples Benefit Life Insurance Company, Variable Insurance Products Fund, Variable Insurance Products Fund II, Variable Insurance Products Fund III and Variable Insurance Products Fund V, and Fidelity Distributors Corporation hereby amend the Participation Agreement (“Agreement”) dated December 1, 2000 by doing the following: 1. Peoples Benefit Life Insurance Company, an Iowa insurance company, shall be merged into Monumental Life Insurance Company, an Iowa insurance company, effective October 1, 2007. 2. All references in the Agreement to Peoples Benefit Life Insurance Company or to the “Company” shall refer to Monumental Life Insurance Company. 3. Monumental Life Insurance Company assumes all rights and obligations of the Peoples Benefit Life Insurance Company under the Agreement. 4. Schedule A of the Agreement is hereby deleted in its entirety and replaced with the Amended Schedule A attached hereto. IN WITNESS WHEREOF, the parties have hereto affixed their respective authorized signatures, intending that this Amendment be effective as of the 1st day of October, 2007. PEOPLES BENEFIT LIFE INSURANCE COMPANY By:/s/ Steven R. Shepard Name:Steven R. Shepard Title:Vice President VARIABLE INSURANCE PRODUCTS FUND VARIABLE INSURANCE PRODUCTS FUND II VARIABLE INSURANCE PRODUCTS FUND III and VARIABLE INSURANCE PRODUCTS FUND V By:/s/ Kimberley Monastano Name:Kimberley Monstano Title:Treasurer SVP FIDELITY DISTRIBUTORS CORPORATION By:/s/ William F. Loehning Name:William F. Loehning Title:Executive Vice President Schedule A Separate Accounts and Associated Contracts (As of October 1, 2007) Name of Separate Account andFunded By Separate Account Date Established by Board of Directors Separate Account VA CC (formerlyAdvisor’s Edge Select® Variable Annuity Peoples Benefit Life Insurance CompanyAdvisor’s Edge® Variable Annuity Separate Account V) (February 1, 1992)Personal Manager Variable Annuity Marquee Variable Annuity – A Units Marquee Variable Annuity – B Units Separate Account VL E (formerlyPacer Choice Variable Life Peoples Benefit Life Insurance Company Separate Account I) (February 3, 1986) Separate Account VA BB (formerlyPacer Choice Variable Annuity Peoples Benefit Life Insurance Company Separate Account II) (February 3, 1986)
